Citation Nr: 0401212	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to October 
1959.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In November 2001, the Board remanded the case to the RO for 
further development and adjudicative action.  

The RO granted an increased rating of 20 percent in July 
2002.  As a 20 percent evaluation is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  On examination in July 1998, the veteran had level IV 
hearing in the right ear and level V hearing in the left ear, 
and on examination in April 1999, he had level IV hearing in 
the right ear and level IV hearing in the left ear.

3.  On examination in May 2002, the veteran had level V 
hearing in the right ear and level VI in the left ear, and 
the puretone threshold at each specified frequency of 1000, 
2000, 3000, and 4000 Hertz, was 55 decibels or more.

4.  The puretone thresholds are not both 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

5.  The veteran does not suffer from deafness and the degree 
of his hearing loss is not comparable to deafness.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 4.7; 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records and post-service medical records 
dated in the 1970s, document the complaints and findings of 
hearing loss.  The veteran filed a claim alleging entitlement 
to service connection for hearing loss in 1975.  Pursuant to 
the claim, a VA examination was conducted in March 1976, and 
the puretone average for the right ear was 30 and 38 for the 
left ear.  Speech discrimination was 84 percent for the right 
ear and 80 percent for the left ear.  

By rating action of June 1976, the RO granted entitlement to 
service connection for bilateral sensorineural hearing loss.  
A 10 percent rating was assigned, effective April 7, 1975.  

VA and private treatment reports dated in the 1970s, reflect 
ongoing complaints of and treatment for bilateral hearing 
loss.  On VA examination of May 1979, the puretone threshold 
average was 33 in the right ear and 40 in the left ear, with 
88 percent speech discrimination bilaterally.  

Records associated with various claims that the veteran filed 
with the Social Security Administration (SSA) are of record.  
A March 1981 evaluation revealed bilateral mild to moderate 
high frequency hearing loss with fairly good speech 
discrimination abilities.  Annual evaluations were 
recommended.  

In a July 1990 letter, a private physician referred to the 
veteran's use of hearing aids, as well as examination 
findings of bilateral moderate to severe sensorineural 
hearing impairment.  

An evaluation was conducted in June 1992 in connection with 
the veteran's claim for SSA disability benefits.  The 
audiogram report reflects the examiner's assessment that the 
veteran was receiving adequate and appropriate gain from his 
hearing aids and that significant improvement in response to 
speech and pure tone stimuli were found.  

In April 1994, SSA awarded disability benefits to the 
veteran.  The primary, and only disability noted was severe 
cervical strain with left arm impairment.  Hearing loss was 
listed among the disabilities considered when SSA issued 
denials in previous years.  

In May 1998, VA received the veteran's claim alleging 
entitlement to an increased rating for bilateral hearing 
loss.  Pursuant to the filing of the increased rating claim, 
a VA audiological evaluation was conducted in July 1998.  
Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
50
60
65
65
60
LEFT
35
55
65
65
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 68 percent in the left ear.  The 
examiner advised the veteran of his need for new bilateral 
air-conduction hearing aids.  

Private audiogram reports of August 1998 and September 1998 
are of record.  In August 1998, it was reported that the 
veteran had been using bilateral hearing aids since 1974.  
Also, the physician reported that there was significant 
bilateral hearing loss and noted that a hearing aid packet 
was provided with trial period prior to purchase.  


In September 1998, the veteran informed the physician that an 
otolaryngologist reported a 50 percent hearing loss.  The 
examiner diagnosed bilateral sensorineural hearing loss with 
tinnitus and recommended continued use of hearing aids.  

On an authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
50
60
60
60
58
LEFT
30
55
65
65
65
63

Speech audiometry revealed speech recognition ability of 80 
percent bilaterally.  

A private evaluation conducted in April 1999, and the 
examiner noted pure tone averages of 55 in the right ear and 
63 in the left ear.  High frequency pure tone averages were 
57 in the right ear and 68 in the left ear, revealing a 
moderately severe bilateral hearing loss.  

Speech audiometry revealed speech reception thresholds of 65 
in the right ear and 60 in the left ear, and 60 percent word 
discrimination in the right ear and 56 percent in the left 
ear.  The examiner pointed out that the veteran has 
difficulty understanding speech when in noisy environments 
and found that the continued use of hearing amplification 
would be beneficial.  

The veteran was afforded a personal hearing before the Board 
in August 2001.  The veteran offered examples of how his 
hearing loss has affected his ability to secure and maintain 
employment.  He also noted problems communicating with 
others, as well as developing infections with the use of 
hearing aid devices.  He reported that he receives benefits 
from the SSA and that part of the disability award was based 
on hearing loss.  

References to hearing loss and reports of cleaning of the 
ears appear in VA and private treatment reports dated in 2000 
and 2002.  A private treatment report of April 2002 shows 
that the examiner found high frequency hearing loss greater 
on the left than the right and greater on the right than the 
left with regard to low frequencies.  The examiner noted poor 
discrimination at 64 on the left and 76 on the left.  Speech 
reception thresholds were 60 for both ears, with more 
comfortable levels at 75 for the right ear and 70 for the 
left.  

On an authorized audiological evaluation in May 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
45
65
70
70
70
69
LEFT
40
65
75
80
85
76

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 88 percent in the left ear.  The 
veteran primarily complained of difficulty understanding 
speech in most listening situations.  He reported the use of 
hearing aids with good success.  He also reported 
understanding speech of women and children in background 
noise as the situations that present the greatest difficulty.  
The examiner diagnosed moderate sloping to severe high 
frequency sensorineural hearing loss bilaterally.  The 
examiner pointed out that word understanding was good in both 
ears and recommended periodic evaluations, continued use of 
hearing aids and hearing conversation.  

By rating action of July 2002, the RO determined that an 
increased rating was in order.  A 20 percent rating was 
assigned, effective June 10, 1999.  

In October 2003, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  He testified that 
he cannot hear everyday things such as running water and 
whistling tea kettles.  He also pointed out that he has had 
difficulties with his hearing aids.  


Regarding employment, he reported his employment as a cashier 
in a parking garage.  He explained that he is a licensed 
organ player for funeral services, but has not worked in that 
area given an increase in his hearing loss disability.  He 
has even purchased various devices to help him watch movies 
and speak on the telephone.  He noted his fear of losing his 
driving privileges because of an increase in his hearing 
loss.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for bilateral 
hearing loss, and is rated as 20 percent under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Since the 
initiation of the appeal, amendments were made to the rating 
criteria used to evaluate the service-connected disability at 
issue.  64 Fed. Reg. 25206-25209 (1999).  The new rating 
criteria took effect on June 10, 1999.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has stated that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

The CAVC has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-00, VA's General Counsel issued a 
holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.  

Under the old and new version of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  




To evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essential normal acuity through level XI for profound 
deafness.  

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids.  
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86 (effective prior to June 10, 
1999).

When evaluating any claim for impaired hearing, refer to 
Sec. 3.350 to determine whether the veteran may be entitled 
to special monthly compensation due either to deafness, or 
to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85(g) (2003).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2003).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter - Duty to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to an increased rating for 
hearing loss in the May 1999 statement of the case, and the 
supplemental statements of the case issued in May 2000, July 
2002, and February 2003.  

Furthermore, with regard to notice the Board points out that 
the RO provided the text of the VCAA in the July 2002 
supplemental statement of the case.  In a March 2002 letter, 
the RO informed the veteran of VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the July 2002 
and February 2003 supplemental statements of the case.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with this case at this time, because the 
procedural actions of the RO are in agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the development 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

The Board notes that the amended changes to the criteria used 
to rate hearing loss do not significantly affect the 
veteran's case since the tables used to rate the disability 
as they have essentially remained unchanged in substance.  



However, with regard to notification, the Board points out 
that the new criteria were addressed in the supplemental 
statements of the case issued in May 2000, July 2002 and 
February 2003.  Therefore, the veteran has been advised of 
the new criteria and their application in his case.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  As noted in the Introduction, the Board 
remanded this case in November 2001 for additional 
development, including securing records from providers that 
the veteran had identified, as well as SSA records.  

A review of the file shows that the RO made attempts to 
secure the evidence specified in the Board's remand.  
However, the RO had difficulty securing some of the non-VA 
records, due to the veteran's failure to provide the proper 
authorization.  This was noted in the supplemental statements 
of the case issued in July 2002 and February 2003.  In this 
regard, the Board notes that duty to assist is not always a 
one-way street.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, the Board finds that the duty to assist 
has been met.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West 2002); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (codified at 38 C.F.R. 3.159(c)). 




In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Increased Rating

Service connection is currently in effect for bilateral 
hearing loss, rated 20 percent disabling under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2003).  

Audiometric findings from the VA examinations conducted prior 
to the June 10, 1999 effective date of the amendments, 
translate into literal designations of  level IV hearing in 
the right ear, and level IV and V in the right ear.  Such 
designations, do not support the assignment greater than 10 
percent as per the old and new version of Diagnostic Code 
6100.  

On the examination of May 2002, subsequent to the effective 
date of the amendments, the audiometric findings translate 
into literal designations of level IV hearing in the right 
ear and level III in the left ear, which would only support 
the assignment of a 10 percent rating.  However, under the 
new criteria, such findings translate into literal 
designations of level V hearing in the right ear and level VI 
in the left ear, which results in the assignment of a 20 
percent rating.  See 38 C.F.R. § 4.86(a) (2003).  Therefore, 
the application of the new criteria results in the assignment 
of a higher rating of 20 percent.  

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a 20 
percent rating is warranted.  

The evidence shows that the veteran uses hearing 
amplification.  Under the prior version of 38 C.F.R. § 4.86, 
further examination to determine improvement from hearing 
aids is not necessary as the schedule is intended to make the 
proper allowance for such improvement.  

As noted above, 38 C.F.R. § 4.86 of the revised version 
applies in this case, and such application results in the 
assignment of a 20 percent rating.  However, the provisions 
of 38 C.F.R. § 4.86(b) of the revised version are not 
applicable as the findings do not show that puretone 
threshold of 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.    

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, such 
consideration is not necessary since the findings of record 
do not establish that the veteran suffers from deafness or 
that the degree of hearing loss is comparable to deafness.

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (2003).  Here, the preponderance of the evidence is 
against the veteran's claim, therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 2002) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 20 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



